Opinion issued November 20, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00235-CR
                            ———————————
             EX PARTE JUSTIN GLAZE EDMONDS, Appellant



                    On Appeal from the 506th District Court
                           Grimes County, Texas
                         Trial Court Case No. 18177


                          MEMORANDUM OPINION

      Appellant Justin Glaze Edmonds appealed the trial court’s denial of his

pretrial application for writ of habeas corpus. We dismiss this appeal as moot.

      The State has suggested that this appeal is moot. In his application, appellant

challenged the indictment on constitutional grounds. On October 5, 2018, a

supplemental clerk’s record was filed, containing an order granting the State’s
motion to dismiss this cause because the charging instrument was “incorrectly

charged.” Because the cause has been dismissed, the issues raised in this appeal of

the denial of his application challenging the indictment, which is no longer in effect,

are moot. See, e.g., State v. Golding, 398 S.W.3d 745, 747 (Tex. App.—Houston

[1st Dist.] 2011, pet. ref’d).

       Accordingly, the appeal is dismissed as moot. See TEX. R. APP. P. 43.2(f).

                                   PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2